FIRST BANK
(Herein called "Bank")




SECOND NOTE REVISION AGREEMENT


ORIGINAL NOTE INFORMATION
AMOUNT
 
NOTE DATE
CURRENT MATURITY DATE
$20,000,000.00
 
June 5, 2017
June 1, 2018



              This Agreement is effective as of:  May 18, 2018.
ORIGINAL OBLIGATION:
This Agreement refers to the loan evidenced by the above Second Amended and
Restated Master Revolving Note dated June 5, 2017 in favor of Bank executed by
OWENS REALTY MORTGAGE, INC., a Maryland corporation ("Borrower"), in the
original principal amount of $20,000,000, payable in full on June 1, 2018.
CURRENT OBLIGATION:
The unpaid outstanding principal balance of said Note as of the beginning of the
day on May 16, 2018 is $3,340,053.35.
REVISION:
The undersigned Borrower hereby requests Bank to revise the terms of said Note,
in the following manner:  The Maturity Date of the Note is changed from "June 1,
2018" to "September 1, 2018".
In consideration of Bank's acceptance of the revision of said Note, all as set
forth above, the Borrower does hereby acknowledge and admit to such
indebtedness, and further does unconditionally agree to pay such indebtedness
together with interest thereon within the time and in the manner as revised in
accordance with the foregoing, together with any and all attorney's fees and
cost of collection.
This Agreement is a revision only, and not a novation; and except as herein
provided, all of the terms and conditions of said Note and all related documents
shall remain unchanged and in full force and effect.
This Modification may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument


 
 
 
 
 
 
 
 
The foregoing is accepted.
 
FIRST BANK
 
 
By: /s/ Randy Lee
Name: Randy Lee
Title: Vice President/RM
 
OWENS REALTY MORTGAGE, INC.,
a Maryland corporation
 
By: /s/ Bryan H. Draper
         Bryan H. Draper, President and
     Chief Executive Officer


 



